Citation Nr: 0412979	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to a TDIU.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

While the record shows the veteran applied for Social 
Security Administration (SSA) disability, the RO has not 
requested these records.  The record also shows the veteran 
receives on going treatment at the Fayetteville and Durham VA 
medical centers.  Therefore, a remand is required for the RO 
to obtain all medical records held by the Social Security 
Administration, as well as his contemporaneous treatment 
records from the Fayetteville and Durham VA medical centers.  
See 38 U.S.C.A. § 5103A(b) (West 2002).

Next, the Board notes that adjudication of the veteran's 
claim for TDIU is inextricably intertwined with the ratings 
assigned his service connected sleep apnea with headaches, 
lumbosacral strain with degenerative disc disease, residuals 
of a dislocated right shoulder, hemorrhoids, asthma, 
pseudofolliculitis barbae, allergic rhinitis/sinusitis, and 
residuals of a fractured right fifth finger.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2003).

However, while the veteran was afforded VA examinations in 
March and September 2002 to ascertain the current severity of 
some of his service connected disabilities, the opinions 
contained in those examination reports have limited probative 
value because they were provided without the examiner having 
an opportunity to review the appellant's claims file.  See 
38 C.F.R. § 3.326 (2003); Green v. Derwinski, 1 Vet. App. 121 
(1991) (VA's duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior examinations and 
treatment.).  

Moreover, as to residuals of a fractured right fifth finger 
and lumbosacral strain with degenerative disc disease, the 
regulations pertaining to rating a number of musculoskeletal 
disorders, including finger and back disorders, were revised 
during the pendency of the appeal.  See 38 C.F.R. § 4.71a 
(2003); 68 Fed. Reg. 51454-8 (Aug. 27, 2003).  Similarly, 
the regulations pertaining to skin disabilities, such as the 
pseudofolliculitis barbae, were also revised.  38 C.F.R. § 
4.118 (2003).

Where, as here, the law or regulations changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, because adjudication of the veteran's claim for 
TDIU is inextricably intertwined with the ratings assigned 
his other service connected disabilities, on remand, he needs 
to be notified of the changes in the law, and scheduled for 
examinations to determine the current severity of his service 
connected musculoskeletal and skin disabilities under the new 
and old rating criteria, as well as the current severity of 
his service connected sleep apnea with headaches, residuals 
of a dislocated right shoulder, hemorrhoids, asthma, and 
allergic rhinitis/sinusitis under current rating criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. 
§ 5103A(d).  

As to the service connected lumbosacral strain with 
degenerative disc disease, an examination is also needed to 
provide the Board with medical opinion evidence addressing 
the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain).

Next, as to sleep apnea with headaches, the United States 
Court of Appeals for Veterans Claims (Court) in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), held that, in cases were 
the record reflects that the veteran has multiple problems 
due to service-connected disability, it is possible to assign 
"separate and distinct manifestations" for the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  Therefore, on remand, the RO must 
address whether the veteran is entitled to separate ratings 
for sleep apnea and headaches.

In addition, on remand, the veteran needs to be scheduled for 
a social and industrial survey to obtain medical opinion 
evidence as to whether his service connected disabilities 
preclude him from securing or following a substantially 
gainful occupation, see 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The 
ultimate question is whether the veteran, because of his 
service-connected disorders, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment); 38 U.S.C.A. § 5103A(d).  

Lastly, the VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  
Therefore, on remand, the RO should undertake the following 
actions: (1) inform the claimant about the remaining 
information and evidence not of record that is still 
necessary to substantiate the claim; (2) inform him about the 
information and specific evidence that VA will seek to 
provide; (3) inform him about the information and specific 
evidence the claimant is expected to provide; and (4) tell 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a TDIU.  The letter 
must (1) inform the claimant about the 
information and evidence not of record 
that is still necessary to substantiate 
the claim; (2) inform him about the 
information and specific evidence that VA 
will seek to provide; (3) inform him 
about the information and specific 
evidence the claimant is expected to 
provide; and (4) request he provide any 
evidence in his possession that pertains 
to the claim.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the Social 
Security Administration and request all 
medical records pertinent to his claim 
for Social Security disability benefits.

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
each of his service connected 
disabilities since November 2000.  The RO 
must inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Thereafter, the RO 
should obtain all records identified by 
the veteran that have not already been 
associated with the record on appeal, 
including all contemporaneous records 
from the Fayetteville and Durham VA 
medical centers.  The veteran should be 
directed to submit all pertinent evidence 
in his possession that pertains to his 
claim.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested record is not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  As to the service connected 
lumbosacral strain with degenerative disc 
disease, residuals of a dislocated right 
shoulder, residuals of a fractured right 
fifth finger, and headaches, after 
associating with the record to the extent 
possible all evidence obtained in 
connection with the above development the 
RO should schedule the veteran for VA 
orthopedic and neurological examinations.  
The claims folder is to be made available 
to the examiners for review in 
conjunction with the examination.  All 
indicated tests and studies, including x-
rays, electromyography (EMG), and nerve 
conduction studies, as deemed appropriate 
by the examiners, should be accomplished 
and all clinical findings should be 
reported in detail.  

a.  The orthopedic examiner, in 
accordance with the latest AMIE 
worksheets for a lumbosacral strain, 
shoulder disabilities, and finger 
fracture residuals is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any lumbosacral 
strain, residuals of a right 
shoulder dislocation, and residuals 
of a fractured right fifth finger.  
The examiner must also address 
whether right fifth finger fracture 
residuals equate to amputation of 
the finger with or without 
metacarpal resection. 

b.  The neurological examiner, in 
accordance with the latest AMIE 
worksheet for headaches, is to 
provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of any headaches.

c.  Each examiner, in accordance 
with the old and new AMIE worksheets 
for degenerative disc disease, the 
examiners are to provide a detailed 
review of the veteran's history, 
current complaints, and a consensus 
opinion as to the nature and extent 
of any degenerative disc disease.

d.  For each service connected 
orthopedic or neurological disorder 
the examiner must address any 
objective evidence that the 
appellant suffers from flare ups, 
and whether there is any objective 
evidence of increased disability 
during a flare up. 

5.  As to the service connected 
hemorrhoids, after associating with the 
record to the extent possible all 
evidence obtained in connection with the 
above development, the RO should schedule 
the veteran for a VA examination.  The 
claims folder is to be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner should be accomplished and 
all clinical findings should be reported 
in detail.  Thereafter, in accordance 
with the latest AMIE worksheet for 
hemorrhoids, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any disability due to 
hemorrhoids.

6.  As to pseudofolliculitis barbae, 
after associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatology examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies, including color 
photographs, should be accomplished and 
all clinical findings should be reported 
in detail.  Thereafter, in accordance 
with the old and new AMIE worksheet for 
skin disabilities, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
pseudofolliculitis barbae.

7.  As to asthma, allergic 
rhinitis/sinusitis, and sleep apnea, 
after associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA pulmonary and sleep 
disorder examinations.  The claims folder 
is to be made available to the examiners 
for review in conjunction with the 
examination.  All indicated tests and 
studies, including a pulmonary function 
test, as deemed appropriate by the 
examiner, should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheets for asthma, 
allergic rhinitis/sinusitis, and sleep 
apnea, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of these disabilities.

8.  Then, after associating all possible 
evidence obtained in connection with the 
above development with the claims file, 
the RO should schedule the veteran for a 
VA social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  A 
written copy of the report should be 
inserted into the claims folder.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

10.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  In 
doing so, the RO should reevaluate the 
veteran's service-connected disabilities 
taking into account considerations 
identified in the Esteban and DeLuca 
decisions as well as 38 C.F.R. §§ 4.40, 
4.45, 4.59, new and old 38 C.F.R. 
§ 4.71a, and new and old 38 C.F.R. 
§ 4.118.  If the benefit sought on appeal 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


